Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 43-58 drawn to an immunoglobulin binding ligand having the structure Z-X1-X2-X3-X4-X5-X6-X7-X8-X9-U) in the reply filed on June 27, 2022, is acknowledged.  Additionally, Applicant’s election without traverse of Species A as SEQ ID NO: 2 (GSYWYQVWF) in the reply filed on June 27, 2022, is acknowledged.  
Please note that elected species, SEQ ID NO: 2, is free of the prior art.  Thus, examination has been extended as discussed below. 

Status of Claims
Claims 1-42 were originally filed on July 29, 2020. 
The amendment received on July 29, 2020, canceled claims 1-42; and added claims 43-62.  The amendment received on November 7, 2022, amended claims 43-44, 47, and 57.  
Claims 43-62 are currently pending and claims 43, 45-46, and 48-58 are under consideration as claims 44 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, and claims 59-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2022.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2019/052484 filed February 1, 2019, and claims priority under 119(a)-(d) to Luxembourg Application No. LU100693 filed on February 2, 2018. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Luxembourg Application No. LU100693, which papers have been placed of record in the file.  Please note that the Luxembourg application is in English and therefore no further action is necessary.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on November 17, 2022, is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
For claim 43, please note that the Examiner is interpreting the scope of claim 43 as open-ended requiring 100% identity to the structure depicted in claim 43 with any N-/C-terminal additions unless Z and/or U is a capping group thereby precluding additional residues.  However, as recited in claim 43, X1 and X2 may or may not be present, but if present X1 is any amino acid and X2 a hydrophilic (polar) amino acid, X3 is a hydrophobic aromatic amino acid, X4 is a hydrophobic aromatic amino acid, X5 is a hydrophobic aromatic amino acid, X6 can be any amino acid, X7 can be any amino acid, X8 is a hydrophobic aromatic amino acid, X9 is a hydrophobic aromatic amino acid, Z is an N-terminal amino group, a hydrogen atom replacing the N-terminal amino group, a linker, or a capping group bound either to the N-terminal amino group or directly to the alpha C-atom of the N-terminal residue, and U is a C-terminal carboxyl group, a hydrogen atom replacing the C-terminal carboxyl group, a linker, or a capping group bound either to the C-terminal carbonyl group or directly to the alpha C-atom of the C-terminal residue, with the proviso that if X1 is present and X2 is not present, then X1 is not D-Phe.  
For claim 57, please note that the Examiner is interpreting the scope of claim 57 as open-ended requiring at least 70% sequence identity to one of SEQ ID NOs: 2 to 173 with any N-/C-terminal additions unless Z and/or U is a capping group thereby precluding additional residues.  For elected SEQ ID NO: 2, it is noted that Z is a N-terminal amino group (i.e., a natural N-terminal amino group) and U is a C-terminal carboxyl group (i.e., a natural C-terminal carboxyl group).  SEQ ID NO: 2 is 9 amino acids in length thereby encompassing up to 23 different amino acids (i.e., 70% of 9) within the sequence. 
For claim 58, please note that the Examiner is interpreting the scope of claim 58 as closed-ended requiring 100% identity and the same length to one of SEQ ID NOs: 2 to 173.  Thus, the scope of claim 58 is analogous to “consisting of SEQ ID NO: 1” above.  

Response to Arguments
Applicant’s arguments, see Response, filed 11/17/22, with respect to claim objection have been fully considered and are persuasive.  The objection of claim 43 has been withdrawn. 

Applicant’s arguments, see Response, filed 11/17/22, with respect to 112(b) rejections have been fully considered and are persuasive.  The rejections of claims 43, 45-46, and 48-58 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 

Maintained Objections
Specification
The disclosure is objected to because of the following informalities: on page 14, line 33; and page 25, lines 32-33, discussion of amino acid linker sequences without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 defined amino acids in length requires a sequence identifier.  Additionally, please update the Sequence Listing, if necessary.  Appropriate correction is required.

Applicants’ Arguments
	Applicants state that the Sequence Listing has been amended to include the sequences on pages 14 and 25 of the specification as SEQ ID NOs: 181-183 and 205-206 (See Applicant’s Response received on 11/17/22, pg. 7-8).  

Response to Arguments
Applicant's arguments filed 11/17/22 have been fully considered but they are not persuasive for the following reasons.
	Although it is acknowledged and appreciated that Applicants have updated the Sequence Listing.  However, pursuant to MPEP 2422 and 37 CFR 1.21(d):
Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. (emphasis added).

As such, not only does the Sequence Listing need to be updated, but the text of the specification needs to be amended such that each recitation of the sequence includes the sequence identifier.  For example, an amino acid sequence, GGGGG, would be depicted as GGGGG (SEQ ID NO: 1).  It is respectfully requested that the specification is amended to include the sequence identifiers corresponding to each sequence. 

Maintained/Modified Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43, 45-46, and 48-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more. Claim 43 recites an immunoglobulin binding ligand having the structure of Z-X1-X2-X3-X4-X5-X6-X7-X8-X9-U.  Please see the “Sequence Interpretation” section above for the scope of claim 43.  Briefly, the scope of the amino acid sequence requires 100% identity to the claimed structure but the peptide can be part of a larger sequence with any N- and/or C-terminal additions.  Claims 45-46 and 48-56 further limit specific residues within the structure.  Claim 57 is directed to where the ligand comprises an amino acid sequence having at least 70% identity with any one of SEQ ID NOs: 2 to 173.  Please see the “Sequence Interpretation” section above for the scope of claim 57.  Thus, the claimed invention is directed to a product or composition of matter, which is one of the statutory categories of invention.
As discussed in the first 102 rejection below, Masignani et al. discloses proteins comprising the S. aureus amino acid sequences comprising SEQ ID NOs: 2 to 5642 (See Masignani specification, pg. 1, 6th paragraph).  One specific protein amino acid sequence is SEQ ID NO: 4876 where residues 176-184 (i.e., GTYYYAVYF) are encompassed as the amino acid sequence of the instantly claimed ligand where Z is a N-terminal amino group, X1 is G, X2 is T, X3 is Y, X4 is Y, is X5 is Y, X6 is A, X7 is V, X8 is Y, X9 is F, and U is a C-terminal carboxyl group.  As such, the instantly claimed ligand encompasses a naturally occurring fragment of a protein from S. aureus, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.  
Moreover, as discussed in the second 102 rejection, UniProt Accession No. M1BMN7 depicts the amino acid sequence of a NAC domain-containing protein of Solanum tuberosum (potato) (See UniProt Accession No. M1BMN7, 5 pages (first available 2013)).  When comparing residues 134-142 of the amino acid sequence in UniProt Accession No. M1BMN7 with instant SEQ ID NO: 2, there is at least 70% identity (i.e., GSYWWQQWF compared to GSYWYQVWF) where the bolded residues are the different residues.  As such, the instantly claimed ligand encompasses a naturally occurring fragment of a protein from S. tuberosum, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.  Therefore, the claimed invention is directed to a judicial exception.
This judicial exception is not integrated into a practical application because claims 43, 45-46, and 48-57 fail to recite a practical application of the ligand.  Although claim 43 recites that the ligand is an immunoglobulin binding ligand, such a recitation does not add a meaningful limitation as it indicates an intended use for the claimed ligand, is recited at such a high level of generality without any limitation as to the practical application of the ligand and is nothing more than an attempt to generally link the product of nature to a particular technological environment.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the claimed ligand does not require a modification that is significantly more than the naturally occurring product in order to result in markedly different ligand.  However, it is noted that when Z and/or U is modified with a linker that does not occur naturally with the natural ligand, and/or a capping group, and/or where the N-terminal amino group or C-terminal carboxyl group is replaced with a hydrogen atom, the resulting ligand is markedly different than the naturally occurring counterpart.
Accordingly, it is the Examiner’s position that the claimed ligand is directed to a “product of nature” exception without significantly more because it does not exhibit markedly different characteristics from the naturally occurring counterpart in the natural state.  Thus, the claims 43, 45-46, and 48-57 encompass patent ineligible subject matter. 

Applicants’ Arguments
	Applicants contend that the claimed immunoglobulin binding ligand of claim 43 is not a natural product because (1) Masignani’s SEQ ID NO: 4876 is a large protein of 239 amino acids as opposed to a small oligopeptide ligand as instantly claimed (See Applicant’s Response received on 11/17/22, pg. 9-10); and (2) the claimed immunoglobulin binding ligands are different chemical molecules as compared to the thousands of proteins of sequences disclosed by Masignani (See Applicant’s Response received on 11/17/22, pg. 10).

Response to Arguments
Applicant's arguments filed 11/17/22 have been fully considered but they are not persuasive for the following reasons. 
	In response to Applicant’s first argument, i.e., Masignani’s SEQ ID NO: 4876 is a large protein of 239 amino acids as opposed to a small oligopeptide ligand as instantly claimed, it is found unpersuasive.  The Supreme Court in Myriad found that the question of whether something that initially appears to be a natural product is in fact non-naturally occurring and markedly different from what exists in nature can be resolved by first identifying the differences between the recited product and naturally occurring products, and then evaluating whether the identified differences together rise to the level of a marked difference in structure. (See Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-2119 (2013)).  Moreover, the Court noted that not all differences rise to the level of marked differences, e.g., merely isolating a nucleic acid changes its structure (by breaking bonds) but that change does not create a marked difference in structure between the isolated nucleic acid and its naturally occurring counterpart.  See Id. at 2117-2119. Instead, a marked difference must be a significant difference, i.e., more than an incidental or trivial difference.  See Id. at 2117-2119.  
Furthermore, pursuant to MPEP 2106.04(b)(II), [w]hen a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature").  
It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
Therefore, in the instant case, the mere breaking of bonds within a larger protein (i.e., Masignani’s SEQ ID NO: 4876) does not per se render the instantly claimed amino acid sequence markedly different.  Since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the instantly claimed amino acid sequence exhibits a markedly different characteristic when compared to its natural counterparts, e.g., a markedly different function, the burden of establishing that the instantly claimed ligand amino acid sequence exhibits a markedly different characteristic is shifted to the Applicants.  Thus, without evidence to the contrary, the instantly claimed ligand amino acid sequence is not markedly different than its naturally occurring counterparts. 
	In response to Applicant’s second argument, i.e., the claimed immunoglobulin binding ligands are different chemical molecules as compared to the thousands of proteins of sequences disclosed by Masignani, it is found unpersuasive.  The fact that Masignani discloses thousands of amino acid sequences is not a factor in determining whether a claimed amino acid sequence is directed to patent eligible subject matter.  As discussed supra, the first question is whether the claimed ligand amino acid sequence is markedly different than its naturally occurring counterpart(s).  It is noted that Applicants have not raised an argument regarding the remaining 101 analysis.  Moreover, as discussed supra, Applicants have not demonstrated that the instantly claimed ligand amino acid sequences are markedly different chemical molecules. Without additional evidence to the contrary, the mere breaking of chemical bonds is insufficient to render the ligand amino acid sequence markedly different when compared to its naturally occurring counterpart(s).  Therefore, contrary to Applicant’s argument, the fact that Masignani et al. teaches thousands of amino acid sequences is not dispositive as to whether the instantly claimed ligand amino acid sequence is markedly different than its naturally occurring counterpart(s).  
	 Accordingly the rejection of claims 43, 45-46, and 48-57 is maintained as Applicants’ arguments are found unpersuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43, 45-46, and 48-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masignani et al., WO Publication No. 02/094868 A2 published on November 28, 2002.  Please note that the rejection is updated in light of Applicants’ amendment to claim 57.
For claims 43, 45-46, and 48-56, with respect to amino acid sequence of the immunoglobulin binding ligand:
Masignani et al. discloses proteins comprising the S. aureus amino acid sequences comprising SEQ ID NOs: 2 to 5642 and fragments thereof where the fragments comprise at least 7 consecutive amino acids (See Masignani specification, pg. 1, 6th and last paragraph).  One specific protein amino acid sequence is SEQ ID NO: 4876, which has the amino acid sequence:   
SEQ 1 MRIERVDDTT VKLFITYSDI EARGFSREDL WTNRKRGEEF FWSMMDEINE 
51 EEDFVVEGPL WIQVHAFEKG VEVTISKSKN EDMMNMSDDD ATDQFDEQVQ 
101 ELLAQTLEGE DQLEELFEQR TKEKEAQGSK RQKSSARKNT RTIIVKFNDL 
151 EDVINYAYHS NPITTEFEDL LYMVDGTYYY AVYFDSHVDQ EVINDSYSQL 
201 LEFAYPTDRT EVYLNDYAKI IMSHNVTAQV RRYFPETTE

where the bolded residues constitute an amino acid sequence of the instantly claimed immunoglobulin binding ligand where Z is a N-terminal amino group, X1 is G, X2 is T, X3 is Y, X4 is Y, is X5 is Y, X6 is A, X7 is V, X8 is Y, X9 is F, and U is a C-terminal carboxyl group.  Given that the scope of the claimed ligand encompasses any N- and/or C-terminal additions (See “Sequence Interpretation” section above), Masignani’s SEQ ID NO: 4876 constitutes an amino acid sequence as instantly claimed in claims 43, 45-46, and 48-56.  Therefore, the disclosure of Masignani et al. satisfies the claim limitations as recited in instant claims 3, 45-46, and 48-56.

	For claim 43, with respect to where the ligand is an immunoglobulin binding ligand:
	As discussed supra for claim 43, Masignani et al. discloses proteins comprising the S. aureus amino acid sequences comprising SEQ ID NOs: 2 to 5642 and fragments thereof where the fragments comprise at least 7 consecutive amino acids (See Masignani specification, pg. 1, 6th and last paragraph).  Masignani et al. also discloses antibodies which bind to these proteins (See Masignani specification, pg. 2, 3rd paragraph) thereby constituting where the proteins are immunoglobulin binding in nature. 
Additionally and/or alternatively, although Masignani et al. discloses that the proteins bind to antibodies, it is unnecessary for Masignani et al. to disclose the function because the functional property (i.e., binding to an immunoglobulin) of the ligand as claimed and the known sequence are inherently the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., binding to an immunoglobulin) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the disclosure of Masignani et al. satisfies the claim limitation with respect to where the ligand is an immunoglobulin binding ligand as recited in instant claim 43.

	Accordingly, the disclosure of Masignani et al. anticipates instant claims 43, 45-46, and 48-56.

Applicants’ Arguments
	Applicants contend that the claimed invention is not anticipated by the Masignani reference because (1) Masignani does not specifically disclose any of the peptide ligands as presently claimed given that residues 176-184 among 239 amino acid residues of protein SEQ ID NO: 4876 are not the immunoglobulin binding ligand as presently claimed (See Applicant’s Response received on 11/17/22, pg. 10); and (2) Masignani does not teach each and every claim element given that the instant peptide ligands do not bind the antibody paratope (as antigens do), but instead bind to the antibody Fc region thereby distinguishing the immunoglobulin binding function disclosed by Masignani (See Applicant’s Response received on 11/17/22, pg. 11). 

Response to Arguments
Applicant's arguments filed 11/17/22 have been fully considered but they are not persuasive for the following reasons.
	In response to Applicant’s first argument, i.e., Masignani does not specifically disclose any of the peptide ligands as presently claimed given that residues 176-184 among 239 amino acid residues of protein SEQ ID NO: 4876 are not the immunoglobulin binding ligand as presently claimed, it is found unpersuasive.  As discussed in the “Sequence Interpretation” section above, the scope of instant claim 43 is interpreted as being open-ended requiring 100% identity to the structure depicted in claim 43 with any N-/C-terminal additions unless Z and/or U is a capping group thereby precluding additional residues.  Since the claimed Z and U components encompass natural N- and C-termini, the claimed amino acid sequence can be part of a larger sequence with additional amino acid residues at the N- and/or C-termini.  Without requiring a modification, e.g., the N- and/or C-terminus is capped or modified in such a manner as to exclude natural peptide bond formation, and/or narrowing the scope of the claimed amino acid sequence, the scope of instantly claim 43 encompasses where the ligand amino acid sequence is part of a larger sequence, e.g., Masignani’s SEQ ID NO: 4876.  Therefore, contrary to Applicant’s argument, it is unnecessary for Masignani to disclose the exact length of the claimed ligand amino acid sequence.  
	In response to Applicant’s second argument, i.e., Masignani does not teach each and every claim element given that the instant peptide ligands do not bind the antibody paratope (as antigens do), but instead bind to the antibody Fc region thereby distinguishing the immunoglobulin binding function disclosed by Masignani, it is found unpersuasive.  It is noted that the feature upon which applicant relies (i.e., binding to the antibody Fc region) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instantly claimed ligand only requires immunoglobulin binding without distinction as to where the ligand binds the immunoglobulin.  
	However, even if the claim is amended to indicate that the ligand binds to the antibody Fc region, such an amendment would not overcome the rejection.  Pursuant to MPEP 2112.01(II), “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Moreover, as discussed in the rejection supra, the claiming of a new functional property (i.e., binding to an immunoglobulin) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  As such, without evidence to the contrary, since the teachings of Masignani satisfy the structural limitations of the claimed ligand amino acid sequence, the functional properties of the ligand would inherently be met as well. Therefore, contrary to Applicant’s argument, the teachings of Masignani do teach every claim element.  
	Accordingly, the rejection of claims 43, 45-46, and 48-56 is maintained as Applicants’ arguments are found unpersuasive. 

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 43, 45-46, 48-53, and 55-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt Accession No. M1BMN7, 5 pages (first available 2013).
For claims 43 and 57, with respect to amino acid sequence of the immunoglobulin binding ligand:
UniProt Accession No. M1BMN7 depicts the amino acid sequence of a NAC domain-containing protein of Solanum tuberosum (potato) (See UniProt reference, pg. 3).  When comparing residues 134-142 of the amino acid sequence in UniProt Accession No. M1BMN7 with instant SEQ ID NO: 2, there is at least 70% identity (i.e., GSYWWQQWF compared to GSYWYQVWF) where the bolded residues are the different residues.  As such, Z is a N-terminal amino group, X1 is G, X2 is S, X3 is Y, X4 is W, is X5 is W, X6 is Q, X7 is Q, X8 is W, X9 is F, and U is a C-terminal carboxyl group.  Given that the scope of the claimed ligand encompasses any N- and/or C-terminal additions (See “Sequence Interpretation” section above), the amino acid residue at position X5 is a hydrophobic aromatic amino acid, and the amino acid residue at position X7 can be any amino acid residue, the UniProt sequence constitutes an amino acid sequence as instantly claimed in claims 43, 45-46, 48-53, and 55-56.  Furthermore, when comparing residues 134-142 of the amino acid sequence in UniProt Accession No. M1BMN7 with instant SEQ ID NO: 2, there is at least 70% identity (i.e., GSYWWQQWF compared to GSYWYQVWF) where the bolded residues are the different residues.  Therefore, the disclosure of the UniProt reference satisfies the claim limitations as recited in instant claims 43, 45-46, 48-53, and 55-57.

	For claim 43, with respect to where the ligand is an immunoglobulin binding ligand:
	As discussed supra for claim 43, the UniProt reference discloses a  NAC domain-containing protein of Solanum tuberosum (potato).  
Additionally and/or alternatively, although the UniProt reference does not disclose that the protein functions as an immunoglobulin binding ligand, it is unnecessary for the UniProt reference to disclose the function because the functional property (i.e., binding to an immunoglobulin) of the ligand as claimed and the known sequence are inherently the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., binding to an immunoglobulin) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the disclosure of the UniProt reference satisfies the claim limitation with respect to where the ligand is an immunoglobulin binding ligand as recited in instant claim 43.

	Accordingly, the disclosure of the UniProt reference anticipates instant claims 43 and 57.

Allowable Subject Matter
Claim 58 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that there is no teaching or suggestion in the art for an immunoglobulin binding ligand consisting of one of SEQ ID NOs: 2 to 173 (i.e., 100% identity and the same length).  Therefore, the scope of claim 58 is novel and nonobvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654